Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 20 May 1818
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson


				
					My dear daughter
					Quincy May 20th 1818
				
				Your Letter of May 2d was so long comeing, that I feared Sickness had arrested your pen—as Subjects for the use of it are always within your power, because subjects of a domestic Nature are every day occurences, and always interesting to Friends. and judging by myself, I communicate to you the pleasure I enjoy in finding that your admonitions to George have had a salutary effect, both as it respects his appearence and manners. I have also pleasing accounts from Cambridge respecting his application to his Studies—and I feel a gratification in seeing him so pleased and happy at Quincy. He has more than once said, how delightfull it is, to have a home to come to, and he might say, such a Grandfather to converse with, when deprived of the Society of his Father.—Tomorrow John and Charles’s vacation commences, and my attention must be, to miss Sampson, for John could not be prevaild upon to go to a Tailor in Boston, and get his cloaths made. he finally agreed to have them cut out in Boston. John and Charles still preserve that difference of character, which has distinguished them from Infancy much attached to each other. John has however a great assendency over Charles but not an undisputed Right. they both apply to their studies to the satisfaction of mr Gould—John says, he gets once in a while calld up; for whispering a poor dull Beatle, the words, or part of his lesson which he cannot say—The season is here very late,  much cold and rain. the plumb Blossoms just out—and the peas looking up, newly arrived to daylight—I cannot bear the Idea sugested by you, that mr Adams and you, will not make us a visit this Summer. I hope he will reconsider—I know it will be expensive, so will housekeeping—how few times more, can he see his Father or Mother? there are other motives to bring him here. he cannot however want Stronger than his parents and Children. his Health will require some relaxation, as well as yours; a string too long stretchd will Break. he has already the Character of being the most industerous man in Washington, and here it is said, no president before has had such a Secretary of State altho I beleive this, it is not for me to repeat it, but to you—“who share the triumph, and partake the gale”on the other hand, Envy and jealousy would gladly pluck the Laurels. we see it every day—get fame honestly if you can, but at any rate, get fame, is the language of someI did not know untill you informd me the reason why the Bill for the addition to the Sallery did not pass—it brought to my mind that line of Popes—“And wretches Hang, that jury men may dine”Harriet is gone to Wiscasset to her sister Bailey who is near being confined—mrs Smith has not as the old woman said, counted her Cobs right—Remember me to mrs Frye, and tell mrs Boyed every Lady who has had seven sons deserves a pension.—I have had a very pleasant Letter from John Smith, Since the arrival of mr Rush. Louissa requests me to present her respects to you, and Susan her duty. her Baby grows finely, tho she does not make a very good Nurse, not having half a supply for it.—I must see a Letter from my son. I dont know how to write to him untill I get one.—His Father groans out, well I must write to my son—yet much of what he writes now, he dictates to others—Sometimes his pen refuseing to be guided, or I should say rather, that his hand is unable to guide his pen—his mind is still active, and he enjoys Society, but Age with hasty Steps pushes us off the Stage. we have had our day. why then decline giving place to others? I still live your affectionate Mother
				
					A A—
				
				
			